DETAILED ACTION
This Notice of Allowability is in response to amendment filed on 02/02/2021. Claims 1, 9 and 17 have been amended and claims 3, 11 and 18 have been canceled and claim 21 has been added. Claims 1-2, 4-10, 12-17 and 19-21 are pending of which claims 1, 9 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 U.S.C. § 103 have been withdrawn in view of amended claims.

Allowable Subject Matter
Claims 1-2, 4-10, 12-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Canavor et al. (US 8,904,506), Roy (US 8,613,064) and Moen et al. (US 2019/0007428).
Canavor et al. teaches an authentication/throttling service for tracking the number of failed log-in attempts for each user account. 
Roy teaches a method for providing a secure authentication process includes monitoring login activity of at least one authentication process associated with a 
Moen et al. teaches techniques are provided for detecting compromised credentials in a credential stuffing attack.
Canavor et al., Roy and Moen et al., either taken by itself or in any combination, fail to disclose or suggest limitation “in response to determining that the first set of user credentials do not correspond to a valid set of user credentials for the first website: incrementing a count value associated with an entry in a failed credential log managed by the centralized authentication system, wherein the entry is associated with the first set of user credentials and represents a count of invalid uses of the first credentials across different websites of the plurality of websites” in combination with other limitations as recited by independent claim 1. 
Other independent claims recite features similar to those recited in independent claim 1, and are therefore allowable for reasons similar to those given above. Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10931691 B1; Methods For Detecting And Mitigating Brute Force Credential Stuffing Attacks And Devices Thereof
A login request is received from a client and one or more credentials are extracted from the received login request. A determination of when the probabilistic data structure indicates that the extracted credentials are included in the dictionary is made. 
US 20190007387 A1; Secure Detection And Management Of Compromised Credentials
Techniques are provided for secure detection and management of compromised credentials using salt and hash credential.
US 10129298 B2; Detecting Attacks Using Compromised Credentials Via Internal Network Monitoring
The threat of malicious parties exposing users' credentials from one system and applying the exposed credentials to a different system to gain unauthorized access is addressed in the present disclosure by systems and methods to preemptively and reactively mitigate the risk of users reusing passwords between systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANG DO/Primary Examiner, Art Unit 2492